NONPRECEDENTIAL DISPOSITION
                                 To be cited only in accordance with
                                         Fed. R. App. P. 32.1




                    United States Court of Appeals
                                           For the Seventh Circuit
                                           Chicago, Illinois  60604

                                           Submitted May 28, 2014
                                           Decided August 1, 2014

                                                     Before

                                    RICHARD A. POSNER, Circuit Judge

                                   MICHAEL S. KANNE, Circuit Judge

                                     ANN CLAIRE WILLIAMS, Circuit Judge

No. 13‐3564

UNITED STATES OF AMERICA,                                      Appeal from the United States District
      Plaintiff‐Appellee,                                      Court for the Southern District of Illinois.

       v.                                                      No. 3:07‐cr‐30179

CARL A. COURTRIGHT, III,                                       David R. Herndon, 
      Defendant‐Appellant.                                     Chief Judge.



                                                   O R D E R

     Carl  Courtright  was  convicted  in  2009  of  production,  possession,  and  receipt  of  child
pornography and sentenced to life plus ten years in prison.1 The sentencing court also imposed
several financial penalties, ordering Courtright to pay a Special Assessment of $500, a fine of
$1500, and $3100 in restitution. It described all three as “due immediately,” but later stated that
all financial penalties imposed by the judgment were to be paid “in equal monthly installments


       1
           We affirmed his conviction on direct appeal. United States v. Courtright, 632 F.3d 363 (7th Cir. 2011).
No. 13‐3564                                                                                       Page 2

of $50 or 10 percent of [Courtright’s] net monthly income, whichever’s greater, over a period
of 102 months, to commence 30 days after release from prison to a term of supervision.” The
written judgment resolved this by stating that “any financial penalty that is imposed by this
judgment and that remains unpaid at the commencement of the term of supervised release”
was to be paid in accordance with the payment plan outlined at sentencing. Pursuant to the
written judgment, the Bureau of Prisons began attempting to collect the fine from Courtright.
It imposed a payment plan on Courtright, and threatened administrative penalties—such as
lower pay, restricted spending, and ineligibility for certain jobs—if he did not comply.

    Courtright filed a motion with the district court, asking it to exercise its authority under
Federal Rule of Criminal Procedure 36 to correct what he describes as a “clerical error” in the
written judgment. Specifically, he asked the court to remove the phrase “and that remains
unpaid” from the written judgment, as it implied that he should be making payments while in
prison. He argued that this was inconsistent with the court’s oral pronouncement of sentence,
which described a payment plan that was to begin 30 days after his release from prison. The
district  court  denied  the  motion,  because  after  reviewing  Courtright’s  judgment  and  the
transcript of the sentencing hearing, it found the written judgment to be correct. Courtright
appeals this denial, arguing that the district court abused its discretion in refusing to correct
the error and that its refusal to do so demonstrates malice on the part of the court.

    We typically review a district court’s denial of a Rule 36 motion to correct a clerical error
for abuse of discretion. United States v. Niemec, 689 F.2d 688, 692 (7th Cir. 1982). But we don’t
think the purported discrepancy is truly a clerical error—i.e., a clerk’s failure to accurately
record the sentence pronounced from the bench in open court. United States v. Eskridge, 445 F.3d
930, 934 (7th Cir. 2006). The sentence pronounced from the bench was ambiguous, at times
anticipating that Courtright would pay fines immediately and at times anticipating that he
would  not  pay  until  released  from  prison.  In  such  a  case,  we  have  held  that  the  written
judgment can correct those discrepancies. United States v. Daddino, 5 F.3d 262, 266 (7th Cir. 1993)
(noting that, although typically the oral sentence controls when there is a conflict between the
written  and  oral  sentences,  a  written  sentence  can  serve  to  correct  ambiguities  in  the  oral
sentence).  The  written  judgment  anticipates  that  Courtright  will  make  payments  while  in
prison,  and  the  district  judge  confirmed  that  this  was  the  proper  interpretation  of  his  oral
statement when he denied Courtright’s Rule 36 motion. This is the logical interpretation of the
court’s oral sentence, as Courtright was sentenced to life plus ten years in prison; were he not
to pay until his release, it is unlikely he would pay anything at all. We therefore AFFIRM the
district court’s denial of Courtright’s motion to correct his sentence.